Citation Nr: 9926436	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  98-14 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a compensable evaluation for residuals, status 
post prostate cancer.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1967 to November 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's residuals, status post prostate cancer, are 
productive of some dribbling following urination.

3.  The veteran's residuals, status post prostate cancer, are 
not manifested by urinary frequency, obstructed voiding, or 
voiding dysfunction requiring the wearing of absorbent 
material.

4.  The veteran's prostatectomy scar is productive of 
tenderness on objective demonstration.



CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for residuals, 
status post prostate cancer, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.115b, Diagnostic 
Code 7528 (1998).

2.  The criteria for a separate 10 percent evaluation for a 
superficial surgical scar have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.118, Diagnostic Code 
7804 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A veteran who submits a claim for benefits under laws 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  The record shows that the 
RO granted service connection for residuals, status post 
prostate cancer, in an August 1997 rating decision and 
assigned a noncompensable evaluation effective from November 
1996.

The veteran thereafter filed a Notice of Disagreement to the 
initial August 1997 rating decision.  Therefore, it is an 
original claim placed in appellate status by a Notice of 
Disagreement taking exception with the initial rating award.  
Accordingly, the claim must be deemed well grounded within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991), and VA has 
a duty to assist the veteran in the development of facts 
pertinent to that claim.  See Fenderson v. West, 12 Vet.App. 
119 (1999) (applying duty to assist under 38 U.S.C.A. 
§ 5107(a) to initial rating claims); cf. Caffrey v. Brown, 6 
Vet.App. 377, 381 (1994) (increased ratings claims).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1998).  VA 
must consider all evidence of the veteran's disability as is 
necessary to evaluate the severity from the effective date of 
service connection through the present.  Fenderson v. West, 
12 Vet.App. 119 (1999).  See also 38 C.F.R. § 4.2 (1998) 
(ratings to be assigned in the light of the whole recorded 
history).

VA Hospital records from September 1992 show that the veteran 
underwent a radical retropubic prostatectomy due to a 
diagnosis of localized prostate cancer.  A needle biopsy had 
discovered a well-differentiated adenocarcinoma; however, 
further testing was negative for metastatic disease.  The 
veteran was discharged in good condition.

The veteran was afforded a VA examination in September 1994.  
At the time, the veteran's appetite was reported as good, and 
his weight and blood count were stable.  The examiner noted a 
healed surgical scar, with mild tenderness in the area of the 
scar, and no rebound or organomegaly.  Diagnostic testing 
revealed no metastasis of the prostate cancer.

Records from the Social Security Administration reveal that 
the veteran was found to be disabled, largely due to a back 
disability, since May 1994.  The Social Security decision did 
identify a history of prostate cancer and prostatectomy.  The 
numerous private medical records associated with the 
veteran's claims file all pertain to his back disability.  
However, an entry by John D. Kenney, M.D., in November 1994 
mentioned that the veteran had no postoperative chemotherapy 
or radiation treatment following his prostate surgery.

VA outpatient records from 1995 through 1998 reflect no 
treatment or indications of residuals of the veteran's 
prostate cancer.  In December 1995, the veteran did report 
that he was unable to obtain an erection since his prostate 
surgery.  He was subsequently diagnosed with impotence.

The veteran underwent another VA examination in July 1997.  
The medical history stated that the veteran had had 
essentially no treatment since his original surgery and that 
all testing had been negative for reoccurrence of the cancer.  
The veteran complained of erectile dysfunction, feelings of 
urgency, and dribbling of urine after voiding.  He denied 
pain on commencement of urination, frequency of urination, or 
pyuria.  Physical examination elicited some minimal 
tenderness in the area of the scar.  Otherwise, all objective 
findings were within normal limits.  The veteran was 
diagnosed with history of well-differentiated adenocarcinoma 
of the prostate with no node involvement and no recurrences 
since the radical prostatectomy.  He was also assessed with 
erectile dysfunction with associated inability to complete 
intercourse.  The examiner stated that the erectile 
dysfunction was more likely as not related to the surgical 
procedure performed for the prostate.

The veteran's residuals, status post prostate cancer, have 
been assigned a noncompensable schedular evaluation pursuant 
to 38 C.F.R. § 4.115b, Diagnostic Code 7528 (1998).  Under 
the rating schedule, malignant neoplasms of the genitourinary 
system are rated as residuals of renal or voiding 
dysfunction, whichever is predominant, if there has been no 
local reoccurrence or metastasis.  38 C.F.R. § 4.115b, 
Diagnostic Code 7528 (1998).  Voiding dysfunction may be 
evaluated as urine leakage, urine frequency, or obstructed 
voiding.  For an increased rating to 10 percent, obstructed 
voiding must be manifested by stricture disease requiring 
periodic dilation every 2 to 3 months.  In the alternative, 
urinary frequency must occur at intervals between 2 and 3 
hours or cause awakening to void two times per night.  For an 
increased rating to 20 percent, urine leakage must require 
the wearing of absorbent materials which must be changed less 
than 2 times per day.  38 C.F.R. § 4.115a (1998).

In summary, the Board finds that the medical evidence of 
record does not support a compensable evaluation for 
residuals, status post prostate cancer.  The veteran has 
suffered no reoccurrence of the prostate cancer since the 
1992 surgery and apparently has not received medical 
attention for any residuals related to the surgery.  The 
Board does observe that the veteran has experienced erectile 
dysfunction; however, the RO rated this disability separately 
in the August 1997 rating decision.  The veteran has 
complained of feelings of urgency, but has not reported 
actual urinary frequency.  There also has been no complaint 
or finding of obstructed voiding.  The veteran did relate to 
the VA examiner that he used tissues due to some dribbling 
which occurred after urination.  However, he did not report 
dribbling between urinations nor did he report the regular 
usage of absorbent materials.  Therefore, the Board finds 
that the evidence does not meet the criteria necessary for 
the next higher evaluation and the veteran's appeal must be 
denied.

However, the Board does find that the medical evidence 
supports the award of a separate 10 percent evaluation for 
the veteran's prostatectomy scar.  The two VA examinations of 
record both made objective findings of a tender, superficial 
surgical scar.  A symptomatic scar may be rated separately 
from the symptoms of an underlying disability if none of the 
symptomatology is duplicative.  See Estaban v. Brown, 6 Vet. 
App. 259 (1994) 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of 
Veterans Appeals in Schafrath v. Derwinski, 1 Vet.App. 589, 
593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1) (1998).  The Board, as did the RO, finds that 
the evidence of record does not present such "an exceptional 
or unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (1998).  In this regard, the Board 
finds that there has been no showing by the veteran that his 
residuals, status post prostate cancer, have resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization.  In the absence of such factors, 
the Board finds that criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet.App. 
337 (1996); Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).


ORDER

A compensable evaluation for residuals, status post prostate 
cancer, is denied.

Subject to the provisions governing the award of monetary 
benefits, an evaluation of 10 percent for prostatectomy scar 
is granted.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

